SCHOONMAKER, District Judge.
On January 19, 1940, the court struck from the record in this case the plaintiff’s motion for a new trial, because of noncompliance with Rule 59 (b), Rules of Civil Procedure, 28 U.S.C.A. following section 723c, in that the plaintiff’s motion for a new trial was not served within .ten days after the entry of judgment.
We are of the opinion that we cannot now enlarge the time of serving the motion for a new trial, for Rule 6 (b) specifically states that the court "may not enlarge the period for taking any action under Rule 59, except as stated in subdivision (c) thereof.”
We therefore deny the motion to set aside the order of court striking the plaintiff’s motion for a new trial.